FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                      UNITED STATES COURT OF APPEALS November 2, 2016
                                                                  Elisabeth A. Shumaker
                                    TENTH CIRCUIT                     Clerk of Court



 JOHN W. UMOREN,

          Plaintiff - Appellant,
                                                        No. 16-6230
 v.                                             (D.C. No. 5:16-CV-00106-M)
                                                       (W.D. Okla.)
 WARDEN BYRD, Warden of prison,
 individually; FNU BRAGGS, Deputy
 Warden, individually; CHIEF
 HILLIGOSS, Chief of Management,
 individually and in his official
 capacity; CHIEF COX, Chief of
 Security, individually and in his
 official capacity; FNU HOLLARN,
 Principal and Supervisor of law library
 and education, individually and in his
 official capacity; MS. FNU
 SHOEMAKER, Quality Assurance and
 Public Relations Officer, individually
 and in her official capacity; FNU
 BATTLES, C Unit Manager,
 individually and in his official
 capacity,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Before KELLY, HOLMES, and MORITZ, Circuit Judges. **


      Plaintiff-Appellant John Umoren, a state inmate appearing pro se, brought

this 42 U.S.C. § 1983 action against several staff members at the Cimarron

Correctional Facility, alleging that the defendants (1) allowed and prompted the

murder of gang members, and (2) inhibited his access to the law library in an

attempt to cover up their misconduct. 1 Rawle 6–17. As relief, Mr. Umoren seeks

“to remove the . . . defendants from any supervisory position and terminate their

employment,” as well as “allow prison reform and implementation of gang policy

and law library access.” Id. 16.

      The magistrate judge recommended that the case be dismissed pursuant to

42 U.S.C. § 1997e(c) for failure to state a claim. 1 Rawle 80–88. Over Mr.

Umoren’s objection, the district court adopted the recommendation and dismissed

the case. Umoren v. Byrd, No. Civ-16-106-M, 2016 WL 3945837 (W.D. Okla.

July 19, 2016). We review de novo. Ruiz v. United States, 160 F.3d 273, 275

(5th Cir. 1998); see also Barnes v. Hawk, 166 F.3d 346 (10th Cir. 1998)

(unpublished).

      Under § 1997e(c)(1), a court “shall on its own motion . . . dismiss any



      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.

                                       -2-
action brought with respect to prison conditions under section 1983 of this title

. . . if the court is satisfied that the action is frivolous, malicious, [or] fails to

state a claim upon which relief can be granted.” An action is frivolous if “it lacks

an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319,

325 (1989). Dismissal for failure to state a claim is proper where a complaint

lacks factual content suggesting plausibility, i.e. that “the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       On appeal, Mr. Umoren argues that the district court abused its discretion

by dismissing his complaint sua sponte and dismissing it without leave to amend.

However, § 1997e(c) expressly authorizes a district court to dismiss a suit at any

time if the court determines the action fails to state a claim, and Mr. Umoren was

heard when he objected to the magistrate judge’s recommendation. Moreover, we

agree with the district court that Mr. Umoren’s two claims do not demonstrate the

type of actual and concrete injury, specific to him, that would be required to

pursue such claims. See Lewis v. Casey, 518 U.S. 343, 351 (1996); Swoboda v.

Dubach, 992 F.2d 286, 289 (10th Cir. 1993).

       Accordingly, we DISMISS the appeal, and DENY leave to proceed IFP.

Mr. Umoren is obligated to pay the full filing fee. We find the appeal frivolous




                                            -3-
and a “strike” for purposes of 28 U.S.C. § 1915(g).



                                      Entered for the Court


                                      Paul J. Kelly, Jr.
                                      Circuit Judge




                                       -4-